Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regard to claim 1, Onishi (U.S. App. 2011/0134158)  teaches a backlight module (see Figs. 2 and 3), comprising a backlight source, wherein the backlight source is divided into a plurality of light-emitting areas (see Figs. 3 LED backlights 121 in Groups); each of the light-emitting areas comprises a plurality of light-emitting devices (see Fig. 4, LEDs 123); the light- emitting devices in each of the light-emitting areas are mutually independent (see Fig. 4, Items 123); and a backlight control circuit (see Fig. 3, Item 122), the backlight adjusting circuit is configured to determine a working sequence of the current control circuits according to a display area scanning direction of a display (see Figs. 7a and 7b scan directions and Fig. 10); and the current control circuits are configured to control the light-emitting devices to emit light according to the working sequence determined by the backlight adjusting circuit in response to that areas corresponding to the light-emitting devices in the display areas are scanned (see at least Figs. 5A and 5B).
Oni does teach the concept of individual LED control (see Para. 50 individual varying current values for LEDs).
Yang et al. (U.S. App. 2018/0373095) teaches a plurality of current control circuits in one-to-one correspondence to the light-emitting areas and a backlight adjusting circuit connected to each of the current control circuits (see at least Para. 12 and Figs. 7 and 8 with individual driving ICs controlling current).
	The references neither singularly nor in combination teach the most recent amendment incorporating previously indicated allowable subject matter. Claim 1 now requires wherein the backlight adjusting circuit is connected to the current control circuits through a serial peripheral interface, wherein the serial peripheral interface comprises one input end and a plurality of output ends; the input end is connected to the backlight adjusting circuit; and the plurality of the output ends are separately connected to the current control circuits through buses; wherein the buses comprise a clock signal wire, a data signal wire and a boundary distinction signal wire, wherein the clock signal wire is configured to transmit clock signals; the data signal wire is configured to transmit brightness values corresponding to the light-emitting areas; and the boundary distinction signal wire is configured to transmit control signals for controlling working states of the current control circuits.  The Examiner believes the record of the prosecution as a whole is clear and no further reasoning for allowing the claims is required under 37 CFR 1.104.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2694